     Case 3:20-cv-01372-TAD-KLH Document 54-4 Filed 02/05/21 Page 1 of 2 PageID #: 332


Jennie Pellegrin

From: Donecia Banks-Miley <dbmiley@pwblaw.net>
Sent: Wednesday, December 23, 2020 4:14 PM
To: Jennie Pellegrin
Cc: Allison Faulk; Beth Bloch
Subject: Re: Aaron Bowman




CAUTION: This email originated from outside of the organization. Do not click links or open attachments unless you recognize the
sender and know the content is safe.



Thank you!

Donecia Banks-Miley, Esq.




        On Dec 23, 2020, at 2:59 PM, Jennie Pellegrin <jpellegrin@neunerpate.com> wrote:



        I'm out of the office but do not object given your representation that counsel for all other defendants
        already have consented.




        JENNIEP.PELLEGRIN
        ATTORNEY

        P: 337 237 7000 D: 337 272 0389
        C: 337 288 6039 F: 337 272 0353
        jpellegrin@NeunerPate.com


        One Petroleum Center
        1001 West Pinhook Road, Suite 200
        Lafayette, LA 70503

        NeunerPate.com
        Bio
        V-Card




        From: Donecia Banks-Miley <dbmiley@pwblaw.net>
        Sent: Wednesday, December 23, 2020 2:29:33 PM
        To:Jennie Pellegrin <jpellegrin@neunerpate.com>
        Cc: Allison Faulk <afaulk@neunerpate.com>; Beth Bloch <bbloch@neunerpate.com>
        Subject: Aaron Bowman


        CAUTION: This email originated from outside of the organization. Do not click links or open attachments unless
        you recognize the sender and know the content is safe.




                                                            EXHIBIT D
                                                             PAGE 1
Case 3:20-cv-01372-TAD-KLH Document 54-4 Filed 02/05/21 Page 2 of 2 PageID #: 333
  Good Afternoon,




  Co-Counsel and I attempted to reach you a couple of times since Monday. I know that this is a busy time. Additional counsel are enrolling on the

  case today, and we hiow that Jacob Brown has recently been arrested. We are requesting additional time (3 weeks) to Amend the suit and name

  Mr. Brown and add additional defendants, if they are ascertained within the near future.




  All other counsel are amenable to this given the nature of what has occurred. Please respond via email or call me directly at 318-512-1417.




  Thanks,




  Donecia Banks-Miley, Esq.
  Pleasant, Williams & Banks-Miley Law Group
  901 N. 3rd Street
  Monroe, LA 71201
  Phone: 318-605-4607
  Facsimile: 318-605-4617


  CONFIDENTIALITY NOTICE:
  INFORMATION IN THIS MESSAGE IS INTENDED ONLY FOR THE PERSONAL AND
  CONFIDENTIAL USE OFTHE RECIPIENT(S) NAMED ABOVE This message is sent by or
  on behalf of an attorney at the law firm of Pleasant, Williams & Banks-Miley Law
  Group, LLC or The Law Office of Donecia Banks-Miley is intended only for the use of
  the individual or entity to whom it is addressed. This message contains information
  and/or attachments that are privileged, confidential and exempt from disclosure
  under applicable law. If the reader of this message is not the intended recipient or is
  not the employee or agent responsible for delivering this message to the intended
  recipient/ please do not read, copy, use or disclose this communication to anyone. If
  you have received this communication in error, please notify us immediately by reply
  e-mail or by telephone (call us collect at 318-605-4607) and immediately delete this
  message and all of its attachments. Thank you.




  CONFIDENTIALITY STATEMENT

  This e-mail and any files transmitted with it are confidential and are intended solely for the use of the individual or entity to whom they are
  addressed. This communication may contain material protected by the attomey-client privilege. If you are not the intended recipient or the
  person responsible for delivering the e-mail to the intended recipient, be advised that you have received this e-mail in error and that any use,
  dissemination, forwarding, printing, or copying of this e-mail is strictly prohibited. If you have received this e-mail in error, please notify the
  sender at NeunerPate immediately by telephone at 337-237-7000 or fax to 337-233-9450.




                                                                    EXHIBIT D
                                                                     PAGE 2
